DETAILED ACTION
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: The prior art of record fails to teach detecting lung sliding by deriving a parametric map for a sub-region “wherein each parametric value for a pixel location in the sub-region indicates an amount of a change in ultrasound data values of the pixel location over the at least two ultrasound data frames caused by the tissue motion.” Furthermore, these features in combination with the art of record do not appear to be obvious to one of ordinary skill in the art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK REMALY whose telephone number is (571)270-1491.  The examiner can normally be reached on Mon - Fri 9:00 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on (571) 272-3718.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 






/MARK D REMALY/Primary Examiner, Art Unit 3793